On Motion for Rehearing.
The case of Jones v. Ry. Co., 68 S. W. 186, decided by this court, is cited as following the Jackson Case. The latter case held that the laws of Mexico are so dissimilar to those of Texas in regard to personal injuries as to render such ease unenforceable in Texas, and the same laws were proved in the Jones Case. No question of dissimilarity of laws arises in this case. The laws of Mexico were not proved in the Mitten Case, and consequently that ease is in the same category as the present case. There are no complications as to the laws of the United States. Probably, if the United States had provided an exclusive method in which- torts occurring within its exclusive territory should be tried, there might be some ground on which to base the confident assertions of appellant. This court does not willfully disregard a decision of the Supreme Court, but follows the last expression of the Supreme Court.
The motion for rehearing is overruled.